Citation Nr: 0826287	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-24 587	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  That decision granted the veteran's claim for 
service connection for hemorrhoids and assigned an initial 
noncompensable (i.e., zero percent) disability rating 
retroactively effective from September 9, 2003.  Another RO 
decision only a few months later, in February 2004, confirmed 
this initial rating.  He wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

In August 2007, the Board issued a decision affirmed the RO's 
decision, denying the veteran's claim for a compensable 
initial disability rating (i.e., a rating higher than zero 
percent) for his service-connected hemorrhoids.  He appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2008 Order, granting 
a joint motion, the Court vacated the Board's decision and 
remanded this case to the Board for further development and 
readjudication in compliance with directives specified in the 
March 2008 joint motion.  

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

The Court-granted joint motion indicates VA needs to obtain 
the veteran's relevant treatment records from the VA Medical 
Center (VAMC) in Augusta, Georgia.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
knowledge of evidence generated by VA).  Since these records 
have not been obtained, and are pertinent to the claim, it is 
necessary for VA to attempt to obtain them for consideration 
in this appeal.  See Bell, 2 Vet. App. 611; see also 
38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 
3.159(c)(2), (c)(3) (2007).  The AMC should attempt to obtain 
these records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The veteran would also have to be apprised 
of the latter situation, should it arise.  

In addition, although not addressed by the Court, the Board 
finds that another VA examination is needed to determine the 
current severity of the veteran's hemorrhoids.  His last VA 
examination was in November 2004, so nearly four years ago.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Finally, the AMC should send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information or evidence 
needed to establish a higher initial disability rating 
and downstream effective date for the claim on appeal, 
as outlined by the Court in Dingess/Hartman v. 
Nicholson, supra.

2.	Ask the veteran to assist in the search for his VA 
treatment records by specifying dates, locations, and 
providers of treatments at VA facilities.  Then contact 
the Augusta, Georgia, VAMC and obtain all outstanding 
records of treatment pertaining to the veteran's 
hemorrhoids.  If these requested records are 
unavailable, or the search for them otherwise yields 
negative results, this must be documented in the claim 
file and the veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2).

3.	Also ask the veteran whether he has received any 
additional treatment for his hemorrhoids since the last 
supplemental statement of the case (SSOC), issued in 
November 2004.  And if he has, obtain these additional 
records.  If these requested records are unavailable, or 
the search for them otherwise yields negative results, 
this must be documented in the claim file and the 
veteran notified in accordance with 38 C.F.R. § 
3.159(c)(2).

4.	Then schedule the veteran for a VA examination to 
assess the current severity of his hemorrhoids.  He is 
hereby advised that failure to report for his scheduled 
VA examination, without good cause, may have adverse 
consequences on his claim for a higher initial rating.  
The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claim file, including 
a complete copy of this remand, must be made available 
for review of the veteran's pertinent medical history - 
including, in particular, his Augusta, Georgia, VAMC 
treatment records for hemorrhoids, should they be 
obtained.

5.	Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
veteran's satisfaction, send him and his representative 
another SSOC and give them an opportunity to respond to 
it before returning the file to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

